Case: 20-40682     Document: 00515852372         Page: 1     Date Filed: 05/06/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 20-40682
                                                                             FILED
                                                                          May 6, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Rosemarie Pena,

                                                           Plaintiff—Appellant,

                                       versus

   Andrew M. Saul, Commissioner of Social Security,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CV-235


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Claimant Rosemarie Pena appeals the district court’s order adopting
   the magistrate judge’s Memorandum and Recommendation, denying
   Claimant’s motion for summary judgment, affirming the Commissioner of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40682     Document: 00515852372          Page: 2   Date Filed: 05/06/2021




                                   No. 20-40682


   Social Security’s determination, and dismissing Claimant’s case. For the
   reasons stated below, we AFFIRM.
          Claimant alleged disability on August 12, 2016 due to a benign brain
   tumor, scoliosis, diabetes, arthritis in her hips, legs, and lower back, high
   blood pressure, high cholesterol, and being hard of hearing in her right ear.
   Claimant’s application was denied upon initial consideration and again upon
   reconsideration. At Claimant’s request, a hearing was held before an
   administrative law judge (“ALJ”), who concluded that Claimant was not
   disabled from August 12, 2016 through the date of the decision, August 10,
   2018. Claimant’s request that the Appeals Council review this decision was
   denied, thereby making the August 10, 2018 decision final under 42 U.S.C.
   § 405(g). Claimant timely filed suit on August 16, 2019, seeking a review of
   the final decision of the Commissioner of Social Security (“Commissioner”).
   After a thorough review of the evidence, the magistrate judge issued a
   Memorandum and Recommendation, recommending to the district court
   that the Commissioner’s determination be affirmed, and Claimant’s cause of
   action be dismissed. On September 18, 2020, the district court issued an
   order adopting the Memorandum and Recommendation in its entirety, and
   Claimant timely appealed.
          On appeal, Claimant asserts a range of due process and procedural
   errors but cites to no authority and provides no evidence to support her
   allegations. For the reasons thoroughly detailed by the magistrate judge, we
   conclude that Claimant’s procedural claims are meritless.
          “We review the denial of benefits only to ascertain whether
   substantial evidence supports the final decision and whether the
   Commissioner used the proper legal standards to evaluate the evidence. We
   affirm the Commissioner’s findings whenever supported by substantial




                                        2
Case: 20-40682           Document: 00515852372             Page: 3       Date Filed: 05/06/2021




                                           No. 20-40682


   evidence.”1 “Substantial evidence is ‘such relevant evidence as a reasonable
   mind might accept as adequate to support a conclusion.’”2 The crux of this
   case, therefore, is whether substantial evidence supports the ALJ’s
   determination that Claimant was not disabled during the relevant timeframe.
           State medical expert Dr. McCary opined that Claimant was capable of
   light work with standing and/or walking for up to four hours, sitting for about
   six hours in an eight-hour workday, climbing ramps and stairs but not ladders,
   ropes, or scaffolds, frequent balancing, kneeling, and crawling, and
   occasional stopping and crouching. Moreover, state medical expert Dr.
   Spoor opined that Claimant was capable of work with standing and/or
   walking for up to six hours, sitting for about six hours in an eight-hour
   workday, frequently climbing raps and stairs but only occasionally climbing
   ladders, ropes, or scaffolds, frequent balancing, kneeling, crouching, and
   crawling, and occasional stooping. The ALJ gave more weight to Dr.
   McCary’s opinion than Dr. Spoor’s and ultimately concluded that although
   Claimant has some impairments that limit her to a reduced range of light
   work, treatment notes in the record from her physicians and diagnostic test
   results did not support Claimant’s allegations of disabling conditions.
           Based on our review of the record, we are satisfied that substantial
   evidence supports the ALJ’s determination that Claimant has not been under
   a disability, as defined in the Social Security Act, from August 12, 2016
   through August 10, 2018. For those reasons and the ones stated by the
   magistrate judge in his thorough Memorandum and Recommendation, we
   AFFIRM.


           1
               Masterson v. Barnhart, 309 F.3d 267, 272 (5th Cir. 2002) (citations omitted).
           2
               Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994) (quoting Richardson v.
   Perales, 402 U.S. 389, 401 (1971)).




                                                  3